OPINION
{¶ 1} Defendant-Appellant Jarron Earley appeals his conviction and sentence for possession of crack cocaine in an amount equal to or exceeding 10 grams, but in an amount less than 25 grams. Earley entered a negotiated plea of guilty in exchange for the State's agreement to seek a three-year sentence rather than the maximum sentence of eight years.
 {¶ 2} Earley filed a timely notice of appeal, and in due course, his appointed appellate counsel filed an Anders brief, alleging that after thoroughly examining the record and the law, he concluded that there were no meritorious issues for appeal. On June 19, 2003 we informed Earley that his counsel had filed an Anders brief on his behalf, and we granted him sixty days from that date to file a pro se brief if he so desired. No such pro se brief has been filed.
 {¶ 3} We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review. The judgment appealed from is Affirmed.
Wolff, J., and Young, J., concur.